Third District Court of Appeal
                               State of Florida

                           Opinion filed May 25, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2182
              Lower Tribunal Nos. 05-32408, 06-11733, 09-636A
                             ________________


                               Andres Saladin,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Teresa Pooler,
Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before WELLS, SHEPHERD and FERNANDEZ, JJ.

      WELLS, Judge.
      Andres Saladin appeals the trial court's revocation of his probation and

sentence.

      We affirm without discussion the revocation and sentence as the State

proved by a preponderance of the evidence the violation relied on by the trial court

to revoke Saladin’s probation. However, we remand the case to the trial court for

entry of a written order to conform to the trial court's oral pronouncement, a

necessary step which the trial court failed to do in this case. See Hulse v. State,

170 So. 3d 911, 912 (Fla. 3d DCA 2015); Owens v. State, 141 So. 3d 259 (Fla. 3d

DCA 2014); Brown v. State, 127 So. 3d 831 (Fla. 3d DCA 2013).

      The order and sentence are affirmed; the case is remanded with directions.




                                         2